Dickerson, J.
The statute of 1868, providing for the equalization of municipal war debts and their reimbursement by the State, gives no rights, and confers no obligations in relation to any soldiers not furnished by the municipalities respectively. Pearson v. Inhabitants of Hamlin’s Grant, 60 Maine, 158.
It does not appear that the plaintiff was enlisted at the instance of the defendant plantation, or that he was put upon its quota, though he was a resident thereof, at the time of his enlistment.
The giving of the order in suit to the plaintiff by the assessors of the defendant plantation does not render it liable to pay him any portion of the trust fund received from the State to which he is not otherwise entitled. Plaintiff nonsuit.
Appleton C. J., Walton, Barrows, Daneorth and Virgin, JJ., concurred.